DETAILED ACTION
This Office Action is in response to Applicants application filing on September 16, 2020.  Claim(s) 1-20 is/are currently pending in the instant application.  The application is a 371 of PCT/US2019/041543 filed on July 12, 2019 with a provisional application 62/763,969 filed on July 12, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for determining events which is a process (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 13 and product Claim 18.  Claim 1 recites the limitations of (abstract concepts highlighted in italics and additional elements highlighted in bold).
collecting information on transactions in a telecommunication system; 
using the information on transactions to create a plurality of event objects, each of the event objects associated with a telecommunication event; 
associating each of the event objects with at least one Key Performance Indicator (KPI); 
applying the event objects to a plurality of inference functions, each of the inference functions using the set of parameters as inputs and at least one KPI of the event objects as outputs to create a model that infers a relationship between the set of parameters and the at least one KPI; and 
analyzing metadata from each of the inference functions to determine which of the set of parameters was used to predict an outcome associated with the at least one KPI.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes.  Collecting information, tracking events, concluding relationships between KPI and input parameters and predicting an outcome recites concepts performed in the human mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concepts performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processor and memory having machine readable instructions that when executed by the processor in Claim 13 is just applying generic computer components to the recited abstract limitations.  The computer program product comprising a non-transitory machine-readable medium comprising computer program code for execution by a processor in Claim 18 appears to be just software.  Claims 13 and 18 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer [preamble] (Claim 1) The processor and memory having machine readable instructions that when executed by the processor (claim 13) and/or the computer program product comprising a non-transitory machine-readable medium comprising computer program code for execution by a processor (Claim 18). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 13, and 18 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification paras. [0018 and 0068] about implantation using general purpose or special purpose computing [18: For example, a user device 102 may include a smart phone, a desktop computer, a laptop computer, a tablet computer, or other computing system. 68: processing systems described herein may include non-transitory, tangible, machine readable media that include executable code that when run by one or more processors may cause the one or more processors to perform the processes of methods as described above. Some common forms of machine readable media that may include the processes of methods are, for example, floppy disk, flexible disk, hard disk, magnetic tape, any other magnetic medium, CD-ROM, any other optical medium, RAM, PROM, EPROM, FLASH- EPROM, any other memory chip or cartridge, and/or any other medium from which a processor or computer is adapted to read.) devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 13, and 18 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-12, 14-17, and 19-20 further define the abstract idea that is present in their respective independent claims 1, 13, and 18 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-12, 14-17, and 19-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	
	
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, and 18 recites the limitation "the set of parameters” in lines 7, 10, and 10, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratakonda EP 3,197,097 A1 (hereafter Ratakonda).
Regarding claim 1, Ratakonda discloses collecting information on transactions in a telecommunication system (par. 0034, Network monitoring software 200 may allow the service provider for wireless network 115 to collect data from various network access requests or established network sessions concurrently or simultaneously.); 
using the information on transactions to create a plurality of event objects, each of the event objects associated with a telecommunication event (par. 0034, Data for multiple requests or sessions is stored in database 220, which allows the service provider to track each service or to extract system-wide parameters. For example, monitoring probe 205 and/or monitoring engine 210 may identify the type of protocol being used for each session by analyzing the header of one or more data packets for that session.); 
associating each of the event objects with at least one Key Performance Indicator (KPI) (par. 0035; Monitoring probe 205 and/or monitoring engine 210 may also track network resources available to each service session, and may identify resource changes that occur in real-time. At least in some embodiments, session monitoring engine 210 may use the collected information to generate a plurality of KPIs for the overall network. The KPIs may include, for example, indicators for accessibility, retainability, integrity, availability, mobility, etc.); 
applying the event objects to a plurality of inference functions, each of the inference functions using the set of parameters as inputs and at least one KPI of the event objects as outputs to create a model that infers a relationship between the set of parameters and the at least one KPI (par. 0036, Monitoring probe 205 and/or monitoring engine 210 may also track network resources available to each service session, and may identify resource changes that occur in real-time. At least in some embodiments, session monitoring engine 210 may use the collected information to generate a plurality of KPIs for the overall network. The KPIs may include, for example, indicators for accessibility, retainability, integrity, availability, mobility, etc. par. 0041, KPI root cause analyzer 225 may be configured, at step 304, to dynamically obtain from KPI rules engine 215 a rule set related to the one or more network failures identified by monitoring engine 210 in step 302. In one embodiment, KPI rules engine 215 may identify an appropriate rule set by mining KPI data stored in database 220, for example, by using learning algorithms to identify KPIs that are most significantly associated with identified network failure(s).); and 
analyzing metadata from each of the inference functions to determine which of the set of parameters was used to predict an outcome associated with the at least one KPI (par. 0036, network monitoring system 100 may employ a set of KPI rules to automatically identify a list of likely causes for the identified failure. Par. 0038, The exemplary KPI root cause analyzer 225 of FIG. 2 analyzes the KPI data of interest based on an appropriate rule/ruleset and utilizes KPI scoring mechanism to determine and/or identify the most likely root cause(s) of network performance problems. Par. 0047, KPI root cause analyzer 225 employs the KPI rules and scoring mechanism to automatically identify failure causes by correlating transactions and corresponding KPIs, thusly substantially eliminating the need for any manual analysis.).

Regarding claim 2, Ratakonda discloses wherein the computing system may use a rules table to associate an event object with a KPI (par. 0036, network monitoring system 100 may employ a set of KPI rules to automatically identify a list of likely causes for the identified failure. In an embodiment of the present invention, different sets of KPI rules may apply to different types of traffic. Each KPI rule may in turn dictate a specific set of KPIs that will be used in subsequent processing such as, for example, the analysis and correlation of various individual KPIs based on a specific rule and/or ruleset or the like.).

Regarding claim 3, Ratakonda discloses wherein the outputs for the inference functions may further include additional information from the event object or transformations to further classify outcomes (par. 0044, Table 1; KPI root cause analyzer 225 is configured to identify one or more likely root causes based on the customized rule set 410 identified in step 304 and associated with the failure(s) identified in step 302. Table 1 below illustrates exemplary customized rule set 410 for different wireless protocols provided by KPI rules engine 215).

Regarding claim 4, Ratakonda discloses wherein the at least one KPI includes at least one of: successful call attempt, failed call attempt, dropped call, media failure, successful registration, failed registration, inter-working success, and inter-working failure (par. 0003, A few examples of KPIs include Handover Success (by node, location, etc.), Call Drop Ratio (by node, handset, etc.), Application Usage (by node, subscriber, etc.), Subscriber Count (by location, demographic, etc.), and the like.).

Regarding claim 5, Ratakonda discloses wherein the set of parameters for a specific event object include at least one of the following associated with the telecommunication event for the event object: gateways involved, cluster, device model, device manufacturer, multimedia server, and media type (par. 0033-0034, Session data may include a plurality of PDUs corresponding to a plurality of different protocols stored to database 220. In other words, the plurality of PDUs comprises a plurality of signaling messages exchanged between one or more elements of wireless communication system 115. Database 220 may also store subscriber information and client device data. Network monitoring software 200 may allow the service provider for wireless network 115 to collect data from various network access requests or established network sessions concurrently or simultaneously. Data for multiple requests or sessions is stored in database 220, which allows the service provider to track each service or to extract system-wide parameters. For example, monitoring probe 205 and/or monitoring engine 210 may identify the type of protocol being used for each session by analyzing the header of one or more data packets for that session.).

Regarding claim 7, Ratakonda discloses wherein the plurality of inference functions include automatic variations of the at least one KPI based on protocol or domain-specific knowledge of underlying failures (Par. 0025, Fig. 1; wireless network 115 may include nodes or endpoints that may be components in a 3G or 4G wireless network, such as a Serving General Packet Radio Service (GPRS) Support Node (SGSN), Gateway GPRS Support Node (GGSN) or Border Gateway in a GPRS network, Packet Data Serving Node (PDSN) in a Code Division Multiple Access (CDMA) 2000 network, a Mobile Management Entity (MME), eNodeB, Serving Gateway (SGW), Home Subscriber Server (HSS) in a LTE network or any other core network nodes or routers that transfer data packets or messages between endpoints. Moreover, it will be understood that such nodes and endpoints may be interconnected in any suitable manner, including being coupled to one or more other such nodes and/or endpoints.).

Regarding claim 8, Ratakonda discloses wherein the computing system collects data being transmitted between a Radio Access Network (RAN) and a Mobility Management Element (MME) (par. 0025, wireless network 115 may include nodes or endpoints that may be components in a 3G or 4G wireless network, such as a Serving General Packet Radio Service (GPRS) Support Node (SGSN), Gateway GPRS Support Node (GGSN) or Border Gateway in a GPRS network, Packet Data Serving Node (PDSN) in a Code Division Multiple Access (CDMA) 2000 network, a Mobile Management Entity (MME), eNodeB, Serving Gateway (SGW), Home Subscriber Server (HSS) in a LTE network or any other core network nodes or routers that transfer data packets or messages between endpoints.).

Regarding claim 9, Ratakonda discloses wherein the computing system collects data being transmitted between a Radio Access Network (RAN) and a Serving Gateway (SGW) (par. 0025, wireless network 115 may include nodes or endpoints that may be components in a 3G or 4G wireless network, such as a Serving General Packet Radio Service (GPRS) Support Node (SGSN), Gateway GPRS Support Node (GGSN) or Border Gateway in a GPRS network, Packet Data Serving Node (PDSN) in a Code Division Multiple Access (CDMA) 2000 network, a Mobile Management Entity (MME), eNodeB, Serving Gateway (SGW), Home Subscriber Server (HSS) in a LTE network or any other core network nodes or routers that transfer data packets or messages between endpoints.)..

Regarding claim 10, Ratakonda discloses further comprising, reducing a number of event objects before passing the event objects through the inference functions (par. 0023, According to some embodiments, network monitoring system 100 may be configured to automatically sift through and correlate relevant transactions and corresponding KPIs across multiple interfaces and protocols to automatically identify one or more likely root causes. A myriad of root causes might be in-play during any given sampling window. For example, a failure of a particular interface can cause multiple error messages to appear in different subscriber session records that represent the output of various wireless network transactions, thereby creating interleaved sequences of events in the respective subscriber session records. Each event may be associated with a corresponding KPI. Various embodiments of the present invention contemplate that a KPI root cause analyzer 225 described below may employ a scoring technique to automatically identify a list of most likely causes of a network failure. Automated troubleshooting systems can benefit greatly from identification of most likely causes, as opposed to individual error messages, as this reduces noise (i.e., erroneous, meaningless, missing, incomplete, or difficult-to-interpret information), compresses the data and facilitates a more accurate representation of all transactions in the wireless network.).

Regarding claim 11, Ratakonda discloses wherein reducing the number of event objects includes: determining a top n types for a specific input parameter associated with a specific KPI; and 
using only the top n types for passing through the inference functions (par. 0023, a failure of a particular interface can cause multiple error messages to appear in different subscriber session records that represent the output of various wireless network transactions, thereby creating interleaved sequences of events in the respective subscriber session records. Each event may be associated with a corresponding KPI. Various embodiments of the present invention contemplate that a KPI root cause analyzer 225 described below may employ a scoring technique to automatically identify a list of most likely causes of a network failure. Par. 0040 proactive service assurance can aid in lowering the impact and the prevention of failures or outages on communications network. In one embodiment, one or more network failures may be automatically detected based on data collected by monitoring probes 205.).

Regarding claim 12, Ratakonda discloses further comprising, presenting parameter information in a prioritized order from most-likely to least-likely of reasons for the particular KPI failure (par. 0046, Table 2; at step 308, once a plurality of potential root causes of specified/detected network failures is identified, KPI root cause analyzer 225 assigns probability scores to each of the identified root causes based on a combination of factors. In other words, since multiple root causes might be in play, KPI root cause analyzer 225 may employ a scoring mechanism described below to determine likelihood that each potential cause actually caused the reported network problems.).

Claims 13 and 18 are substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 5 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 10 and therefore rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratakonda EP 3,197,097 A1 (hereafter Ratakonda) in view of Ogawa et al. U.S. Publication 2020/0151577 (hereafter Ogawa).
Regarding claim 6, Ratakonda discloses that of claim 1 and learning algorithms (par. 0041) but does not specify each known learning method.
	Ogawa discloses, in the same field of invention, a system for managing data which can make distributed and autonomous decisions based on recommendations or actions which utilizes decision tree, or Bayes learning, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the KPI correlation for monitoring a network system as taught by Ratakonda with the leaning models for computing data as disclosed by Ogawa for autonomously making decision based on analyzed data.

Claims 17 and 19 are substantially similar to claim 6 and therefore rejected under the same rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to telecommunication network management including associated methods and designs.
U.S. Publication 2016/0261468 A1 Alarm prediction in a telecommunication network.
U.S. Patent 9,414,248 B2 System and methods for estimation and improvement of user service and network QOE metrics
U.S. Patent 8,732,170 B2 Method and apparatus for real-time multi-dimensional reporting and analyzing of data on application level activity and other user information on a mobile data network. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        May 6, 2022